Title: To George Washington from Rodolph Vall-travers, 12 November 1792
From: Vall-travers, Rodolph (Rodolf)
To: Washington, George



May it please Yr Excellence! Sir!
Rotterdam, Haring’s-Vliet, 9ber—12th 1792.boarding at Mrs Anna Hamilton’s.

An official Letter, dated the 2d of April, recieved but a few Weeks ago, from Thos Jefferson, Esqe Secretary of State for your united american Republics, in answer to Part of the Contents of four of mÿ Letters to Yr Excellence, claims my humble and thankful Acknowledgments. I hope a fifth Letter of mine, dated the 10th of June last; transmitted, with a new Supply of instructive Materials for my worthy, ingenious and laborious Friend, John Churchman, the american Geographer; and entrusted to the special Care of Mr C. Maÿer, Agent of Adrian Valck Esqe of Baltimore, sailing from this City to Baltimore, on Board the Wachtsamkeit, freighted with 400. german Emigrants; came likewise safe to Hand: which I shall be glad to hear.
It is with Joy I observe; considering the Multiplicity of political Objects, which so gloriously engross Yr Exc.’s chief Cares; that my humbly tendered Services, of an œconomical, philosophical and literary Nature, have been, most judiciously, referred to the peculiar Attention of the illustrious American Academical Society for promoting useful Arts & Sciences. The very great Honor conferred on me by my ensued Adoption into that learned Body of american Worthies, adds a new Spur to my strenuous Exertion of my poor Abilities, in promoting their beneficent Pursuits, to the utmost Extent, not of mÿ manÿfold Opportunities, but of mÿ too limited Powers.
As a true American Fellow-Citizen, not only by my universal Philanthropy, and peculiar Esteem and Attachment to the happiest, wisest, freeest & most respectable Nation on Earth; but even by several Grants of Land made me, whilst in England, in Georgia, Carolina, and Newengland: maÿ I presume to offer Yr Excellence some Services also in the political Line, which may occasionally occurr on this Continent?

The ten Provinces of the austrian Netherlands, together with the Bishopric of Liege; now invaded by the french Assertors of civil & religious Liberty, very likely soon rescued from the grasping Claws of the twoheaded Monster of the imperial Eagle, and restored to their antient Liberties & Independence will, undoubtedly be happy, to enter into a close Alliance of Friendship, Protection & Commerce with your united States, on the same Principles, as France and Holland, their contiguous Sister-Republics. The Ports of Ostend & Antwerp will readily recieve, on moderate reciprocal Duties, yr Rice, Tobacco, Furs, newbuilt Ships, Irons, Sugar, dried & Salt Fish, Bee’s Wax & Spermaceti—Candles, dried Fruits of all Sorts, Timber &c. and you may recieve in Return all Sorts of Linnen, Sail-Cloths, Cordage, Threads, Hosierÿ-Goods, Hardwares &c. with a large Ballance of Cash. So beneficial & mutually desirable a Connection I shall be proud to bring about, with the powerful Influence of my Friends at Brusselles, Antwerp, and Ostende, as soon, as duly authorised thereto. In that Case, I wou’d shift my Residence from this Place to Brusselles, to act, first, as your Consul, or, as ÿr Resident, with an adequate Power & Salary.
  Shou’d the U.S. have Occasion for anÿ further Supplies of ready Money, for their public Services, those very Netherlands, especially the wealthy Clergy thereof, wou’d, I am sure, be ready to lend almost any Sum, especially at this Juncture, on your public Security; even at 5. pr Ct with an additional 3. pr Ct annually, as a sinking Fund for the total Extinction of the whole Capital and Interest, in less than thirty Years. Shares of a hundred Dollars each, cou’d be sold at Bruxelles, at Antwerp, at Liege, and at Amsterdam, and halfyearly Interests paid, by the most capital Bankers: Mess[r]s Fred: Romberg & Son, at Brusselles & Ostende; Mess[r]s Earlborn [F. E. van Ertborn] & Co: At Antwerp; Mess[r]s Pankouke [Panckoucke] & Co. at Liege; and Mess[r]s Staphorst & Hubbard, at Amsterdam, ÿr Agents; allowing them 1. pr 1,000. for their Commissions. Even So, Millions of Dollars wd soon be subscribed for. Mess[r]s Fontain & Van Dooren, merchants of this City, with a corresponding Part of their House at Amsterdam, offer likewise their Services, in similar Operations, as Co-Agents to the United States; whose Solidity, credit, and Reputation, will give full Satisfaction on an impartial and fair Enquiry.

Give me Leave, most worthy Sir, to Subscribe myself, with infinite Veneration of your eminent public and private Virtues—Your Excellence’s Most sincerily devoted humble Servant:

J. Rodolph Vall-travers.


P.S. The News, just now recd from Flanders import: that DuMourier, the french General, after having gained an obstinate Battle, and taken Mons, has capitulated with the Austrian Commander in chief, the Duke of Saxe-Teschen, Governor of the austrian Netherlands, & granted the following Articles. 1st) The whole german Army to evacuate all the Netherlands, with their Arms, a Fieldpiece to each Regimt & their Bagage[.] 2nd) to declare all the A. Netherlands, free & independent, under the Protection of the Republic of France, and at full Liberty, to chuse their own Form of Government.
Roterdam, 9ber 12th at Night.
P.S. DuMou⟨r⟩ier is said, to have written ⟨a⟩ peremtory Letter to their h⟨i⟩gh mightenesses, the States of the Seven united Provinces of this Republic, insisting:
1st) That all the french Emigrants shou’d be banished from their Territories.
2.) That the Republic of Fran⟨ce⟩ shall be avowed & acknowledged, as an independed State.
3.) That the Treaty of Friendship & Alliance made with their former King, shall be confirmed & ratified with the present french Républic.
4.) That all the Magistrates established since the Revolution, by a prussian Army, shall be deposed, and the former magistrates, antecedent to the said Revolution, be restored to their former Places;
5.) And all the exiled Dutch Patriots recalled.

